DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 12-17, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US PGPub No 2007/0022692) (“Friedman”) in view of Verhoff et al. (US PGPub No 2017/0058528) (“Verhoff”).

Referring to claim 1:  Friedman teaches a roofing substrate (item 30) having a roofing surface; a first roofing tile (item 10, 33) overlying the roofing surface, the first roofing tile having a front surface, a back surface, a first side edge, a second side edge, a top edge, and a bottom edge; and a second roofing tile (item 10, 34) overlying the first roofing tile, the second roofing tile having a front surface, a back surface, a first side edge, a second side edge, a top edge, and a bottom edge, wherein the first roofing tile and the second roofing tile comprise non- interlocking, synthetic tiles, with the first roofing tile and the second roofing tile being non- interlocking along the first side edge and the second side edge of the respective roofing tile (paragraph 0024).  Friedman does not teach wherein at least one sealant line is applied to (i) the back surface of the second roofing tile in an area that overlays the first roofing tile, (ii) the front surface of the first roofing tile in an area in which the second roofing tile overlays the first roofing tile, or (iii) both (i) and (ii), wherein the at least one sealant line comprises at least one of (i) a heat-activated sealant or (ii) a self-activated sealant, wherein the at least one sealant line is configured to adhere the second roofing tile to the first roofing tile, and the second roofing tile does not adhere to the roofing surface via a sealant, wherein at least one of the first roofing tile and the second roofing tile includes a release agent, with the release agent being applied to (i) the front surface of the at least one of the first roofing tile and the second roofing tile, (ii) the back surface of the at least one of the first roofing tile and the second roofing tile, or (iii) both (i) and (ii), and wherein the release agent has a low affinity to the at least one sealant line.  However, Verhoff teaches wherein at least one sealant line (item 122)is applied to (i) the back surface of the second roofing tile in an area that overlays the first roofing tile, (ii) the front surface of the first roofing tile in an area in which the second roofing tile overlays the first roofing tile, or (iii) both (i) and (ii), wherein the at least one sealant line comprises at least one of (i) a heat-activated sealant or (ii) a self-activated sealant (obvious asphalt adhesive is heat activated), wherein the at least one sealant line is configured to adhere the second roofing tile to the first roofing tile, and the second roofing tile does not adhere to the roofing surface via a sealant(paragraph 0025, line 18 teaches sealant line adjacent leading edge with overlaps the first tile and is not exposed to the roof surface), wherein at least one of the first roofing tile and the second roofing tile includes a release agent (item 126), with the release agent being applied to (i) the front surface of the at least one of the first roofing tile and the second roofing tile, (ii) the back surface of the at least one of the first roofing tile and the second roofing tile, or (iii) both (i) and (ii), and wherein the release agent has a low affinity to the at least one sealant line.  
	It would have been obvious to one of ordinary skill in the art to create the device taught by Friedman with the adhesive taught by Verhoff in order to secure the tiles to each other and prevent wind uplift or wind driven rain from penetrating the surface. 

Referring to claim 2:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach the roofing substrate comprises a roof deck substrate, a roof deck substrate to which one or more underlayment material layers have been attached, and combinations thereof.  However, the Examiner gives Official Notice that it is well known that a roofing substrate comprises a roof deck with underlayment materials as this is how roofs are commonly constructed to provide structure and weather resistance.

Referring to claim 3:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  Additionally, Verhoff teaches the at least one sealant line is applied to (i) the back surface of the first roofing tile in an area that is adjacent to the bottom edge of the first roofing tile, (ii) the front surface of the first roofing tile in an area that is adjacent to the top edge of the first roofing tile, or (iii) both (i) and (ii) (paragraph 0025, lines 14-18).  Having the adhesive on a back surface adjacent the bottom edge allows for connection of the bottom edge to the underlying roof surface to seal the joint.

Referring to claim 4:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  Additionally, Verhoff teaches the at least one sealant line is applied to (i) the back surface of the second roofing tile in an area that is adjacent to the bottom edge of the second roofing tile, (ii) the front surface of the second roofing tile in an area that is adjacent to the top edge of the second roofing tile, or (iii) both (i) and (ii) (paragraph 0025, lines 14-18).  Having the adhesive on a back surface adjacent the bottom edge allows for connection of the bottom edge to the underlying first roofing tile to seal the joint.

Referring to claim 9:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not teach the release agent comprises one or more of a silicone, siliconate dispersions, a fluoropolymer, a soap, a wax, a metal salt, or a surface with a texture to create a low surface energy effect.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific material for the release agent, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Specific materials are chosen for their characteristics applicable to the environment they are installed in.  Characteristic include, durability, weatherability, performance under certain temperatures, etc.

Referring to claim 12:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach the first roofing tile and the second roofing tile are attached to the roofing surface via fasteners.  However, the Examiner gives Official Notice that it is well known in the art to attach roofing materials with fasteners such as roofing nails.

Referring to claim 13:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach the front surface of the first roofing tile and the front surface of the second roofing tile are free of a sealer.  However, Verhoff only mentions sealant or adhesive on the back surface of the panels or tiles (paragraph 0025 and figures).

Referring to claim 14:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  Additionally, Verhoff teaches the at least one sealant line comprises a discontinuous line (paragraph 0025, lines 14-15 and figure 2).  A discontinuous line allows for adherence while also saving adhesive.

Referring to claim 15:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach he at least one sealant line has a thickness of from 5 mils to 200 mils.  However, it would have been obvious to one of ordinary skill in the art to create the device with any specific thickness of sealant in order to provide adequate sealant between the two tiles to prevent weather infiltration.

Referring to claim 16:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach the at least one sealant line exhibits a minimum activation temperature (F) (tan δ>1) of less than 40°F.  However, it would have been obvious to one of ordinary skill in the art to choose a low activation temperature in order to allow the device to seal at a broad range of temperatures to be applicable through a broad range of climates.

Referring to claim 17:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  Additionally, Verhoff teaches the at least one sealant line comprises at least one of an asphaltic sealant, a polymer modified asphaltic sealant, a butyl adhesive, an acrylic adhesive, a polyurethane adhesive, a pressure sensitive adhesive, an epoxy, a foam adhesive, a hot melt adhesive, and combinations thereof (paragraph 0025, lines 14-16).  An asphalt adhesive is well known for its durability on roof installations.

Referring to claim 25:  Friedman teaches a roofing substrate (item 30) having a roofing surface; (b) a first roofing tile (item 10, 22) overlying the roofing surface, the first roofing tile having a front surface, a back surface, a first side edge, a second side edge, a top edge, and a bottom edge, wherein the top edge extends from the first side edge to the second side edge of the first roofing tile, and the bottom edge extends parallel to the top edge from the first side edge to the second side edge of the first roofing tile; and (c) a second roofing tile (item 10, 34) overlying the first roofing tile, the second roofing tile having a front surface, a back surface, a first side edge, a second side edge, a top edge, and a bottom edge, wherein the top edge extends from the first side edge to the second side edge of the second roofing tile, and the bottom edge extends parallel to the top edge from the first side edge to the second side edge of the second roofing tile, wherein the first roofing tile and the second roofing tile comprise non- interlocking, synthetic tiles, with the first roofing tile and the second roofing tile being non- interlocking along the first side edge and the second side edge of the respective roofing tile (paragraph 0024).   Friedman does not teach wherein at least one sealant line is applied to (i) the back surface of the second roofing tile in an area that overlays the first roofing tile, (ii) the front surface of the first roofing tile in an area in which the second roofing tile overlays the first roofing tile, or (iii) both (i) and (ii), wherein the at least one sealant line comprises at least one of (i) a heat-activated sealant or (ii) a self-activated sealant, wherein the at least one sealant line is configured to adhere the second roofing tile to the first roofing tile, and the second roofing tile does not adhere to the roofing surface via a sealant, wherein at least one of the first roofing tile and the second roofing tile includes a release agent, with the release agent being applied to (i) the front surface of the at least one of the first roofing tile and the second roofing tile, (ii) the back surface of the at least one of the first roofing tile and the second roofing tile, or (iii) both (i) and (ii), and wherein the release agent has a low affinity to the at least one sealant line.  However, Verhoff teaches wherein at least one sealant line (item 122)is applied to (i) the back surface of the second roofing tile in an area that overlays the first roofing tile, (ii) the front surface of the first roofing tile in an area in which the second roofing tile overlays the first roofing tile, or (iii) both (i) and (ii), wherein the at least one sealant line comprises at least one of (i) a heat-activated sealant or (ii) a self-activated sealant (obvious asphalt adhesive is heat activated), wherein the at least one sealant line is configured to adhere the second roofing tile to the first roofing tile, and the second roofing tile does not adhere to the roofing surface via a sealant(paragraph 0025, line 18 teaches sealant line adjacent leading edge with overlaps the first tile and is not exposed to the roof surface), wherein at least one of the first roofing tile and the second roofing tile includes a release agent (item 126), with the release agent being applied to (i) the front surface of the at least one of the first roofing tile and the second roofing tile, (ii) the back surface of the at least one of the first roofing tile and the second roofing tile, or (iii) both (i) and (ii), and wherein the release agent has a low affinity to the at least one sealant line.  
	It would have been obvious to one of ordinary skill in the art to create the device taught by Friedman with the adhesive taught by Verhoff in order to secure the tiles to each other and prevent wind uplift or wind driven rain from penetrating the surface. 

Referring to claim 26:  Friedman and Verhoff teach all the limitations of claim 25 as noted above.  Additionally, Friedman teaches the first side edge of the first roofing tile extends parallel to the second side edge of the first roofing tile from the top edge to the bottom edge of the first roofing tile, and wherein the first side edge of the second roofing tile extends parallel to the second side edge of the second roofing tile from the top edge to the bottom edge of the second roofing tile (figure 1).

Referring to claim 27:  Friedman and Verhoff teach all the limitations of claim 1 as noted above.  They do not specifically teach wherein the heat- activated sealant exhibits an activation temperature between 70°F and 140°F.  However, it would have been obvious to one of ordinary skill to use a sealant with the specific activation temperature as it is well known that the heat from the sun or atmosphere is used to seal adjacent tiles or shingles as taught by Leitch. A temperature range between 70° and 140° is commonly achieved on standard roofing surfaces.

Allowable Subject Matter
Claims 18-21 and 29 are allowed.

Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Verhoff, does not teach the specific location of the release agent.  Verhoff teaches the release agent or strip on a back or front side of the tile at the opposite end from the adhesive strip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635